--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT


AGREEMENT, dated as of November 18, 2013, between Liberty Star Uranium & Metal
Corporation (“Company”), and GCA Strategic Investment Fund Limited
(“Purchaser”).


R E C I T A L S:


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser up to $250,000.00 aggregate face amount of
Company’s Convertible Note due twelve (12) months from the respective date of
issuance (the
“Convertible Note”), with terms and conditions as set forth in the form of
Convertible Note attached hereto as Exhibit A, and


WHEREAS, the Convertible Note may be convertible, exercised into shares of the
Company’s common stock, $0.00001 par value per share (the “ Common Stock”),
pursuant to Rule 144 (the “Conversion Shares”) upon the terms and conditions set
forth herein and in the Convertible Note.




NOW, THEREFORE, in consideration of the foregoing promises, the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE 1.   DEFINITIONS


1 .1             Definitions.  The following terms, as used herein, have the
following meanings:


“Affiliate” means, with respect to any Person (the “Subject Person”), (i) any
other Person (a “Controlling Person”) that directly, or indirectly through one
or more intermediaries, Controls the Subject Person or (ii) any other Person
(other than the Subject Person or a Consolidated Subsidiary of the Subject
Person) which is Controlled by or is under common Control with a Controlling
Person.


“Agreement” means this Securities Purchase Agreement, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.


“Balance Sheet Date” has the meaning set forth in Section 4.7.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.


“Capital Reorganization” has the meaning set forth in Section 11.5.


 
 

--------------------------------------------------------------------------------

 
“Change in Control” means (i) after the date of this Agreement, any person or
group of persons (within the meaning of Sections 13 and 14 of the Exchange Act
and the rules and regulations of the Commission relating to such sections) other
than Purchaser shall have acquired beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 promulgated by the Commission pursuant to the Exchange
Act) of 50% or more of the outstanding shares of Common Stock of the Company
without the prior written consent of Purchaser; (ii) any sale or other
disposition (other than by reason of death or disability) to any Person of more
than 50% of the  issued and outstanding shares of Common Stock of the Company by
any executive officers and/or employee directors of the Company without the
prior written consent of Purchaser; (iii) individuals constituting the Board of
Directors of the Company on the date hereof (together with any new Directors
whose election by such Board of Directors or whose nomination for election by
the stockholders of the Company was approved by a vote of at least 50.1% of the
Directors still in office who are either Directors as of the date hereof or
whose election or nomination for election was previously so approved), cease for
any reason to constitute at least one-third of the Board of Directors of the
Company then in office.


“VWAP” shall mean for any security as of any date, the Volume Weighted Average
Price as reported by Bloomberg, L.P. (“ Bloomberg”) on the principal securities
exchange or trading market where such security is listed or traded or, if the
foregoing does not apply, the Volume Weighted Average Price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg, or, if no Volume Weighted Average Price is reported
for such security by Bloomberg, then the average of the bid prices of any market
makers for such securities as reported in the “Pink Sheets” by the National
Quotation Bureau, Inc.  If the lowest closing bid price cannot be calculated for
such security on such date on any of the foregoing bases, the lowest closing bid
price of such security on such date shall be the fair market value as mutually
determined by Purchaser and the Company for which the calculation of the closing
bid price requires, and in the absence of such mutual determination, as
determined by the Board of Directors of the Company in good faith.


“Closing Date” means the date on which all of the conditions set forth in
Sections 6.1 and 6.2 shall have been satisfied and Convertible Note, in the
aggregate principal amount of $250,000.00 are issued by the Company to
Purchaser.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commission” means the Securities and Exchange Commission or any entity
succeeding to all of its material functions.


“Common Stock” means common stock, $0.00001 par value per share, of the Company.


“Company” means Liberty Star Uranium and Metal Corporation, a Nevada corporation
and its successors.


“Company Corporate Documents” means the certificate of incorporation and bylaws
of the Company.
 
2

--------------------------------------------------------------------------------

 

“Consolidated Net Worth” means at any date the total shareholder’s equity which
would appear on a consolidated balance sheet of the Company prepared as of such
date.


“Consolidated Subsidiary” means at any date with respect to any Person or
Subsidiary or other entity, the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.


“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and under “common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by contract or otherwise.


“Conversion Date” shall mean the date of delivery (including delivery via
telecopy or email) of a Notice of Conversion for all or a portion of a
Convertible Note by the holder thereof to the Company as specified in
Convertible Note.


“Conversion Price” has the meaning set forth in the Convertible Note.


“Conversion Shares” has the meaning set forth in the Recitals.


“Convertible Note” means the Company’s Convertible Note substantially in the
form set forth as Exhibit A hereto.


“Deadline” has the meaning set forth in Section 10.1.


“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments issued by such Person,
(iii) all obligations of such Person as lessee which (y) are capitalized in
accordance with GAAP or (z) arise pursuant to sale-leaseback transactions,
(iv) all reimbursement obligations of such Person in respect of letters of
credit or other similar instruments, (v) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (vi) all Debt of others Guaranteed by such Person.


“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.


“Directors” means the individuals then serving on the Board of Directors or
similar such management council of the Company.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.
 
3

--------------------------------------------------------------------------------

 
“Event of Default” has the meaning set forth in Article 12 hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Expense Reimbursement Fee” has the meaning set forth in Section 13.4.


“Financing” means a public or private financing consummated (meaning closing and
funding) through the issuance of debt or equity securities (or securities
convertible into or exchangeable for debt or equity securities) of the Company,
other than Permitted Financings.


“Fixed Price(s)” has the meaning set forth in Section 11.1.


“GAAP” has the meaning set forth in Section 1.2.


“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing (whether by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain a minimum net worth, financial ratio
or similar requirements, or otherwise) any Debt of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or (ii) entered into for
the purpose of assuring in any other manner the holder of such Debt of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term Guarantee used as a verb has a corresponding meaning.


“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any derivative or fraction thereof), defined or regulated as such
in or under any Environmental Laws.


“Investment” means any investment in any Person, whether by means of share
purchase, partnership interest, capital contribution, loan, time deposit or
otherwise.


“Lien” means any lien, mechanic’s lien, material men’s lien, lease, easement,
charge, encumbrance, mortgage, conditional sale agreement, title retention
agreement, agreement to sell or convey, option, claim, title imperfection,
encroachment or other survey defect, pledge, restriction, security interest or
other adverse claim, whether arising by contract or under law or otherwise
(including, without limitation, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in respect of any of the foregoing).
 
4

--------------------------------------------------------------------------------

 
“Majority Holders” means (i) as of the Closing Date, Purchaser.


“Market Price” shall mean the Closing Bid Price of the Common Stock preceding
the date of determination.


“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $250,000.


“Maturity Date” shall mean the date of maturity of the Convertible Note.


“Maximum Number of Shares” shall mean that percentage that the Company may issue
without shareholder approval under the applicable rules of the National Market
or the applicable OTC Bulletin Board or equivalent entity, of the then issued
and outstanding shares of Common Stock of the Company as of the applicable date
of determination, or such greater number of shares as the stockholders of the
Company may have previously approved.


“NASDAQ Market” means the NASDAQ Stock Market’s National Market System.


“National Market” means the NASDAQ Market, the NASDAQ Small Cap Market, the New
York Stock Exchange, Inc. or the American Stock Exchange, Inc. or other
automated quotation system or exchange on which the Common Stock is then traded.


“Net Cash Proceeds” means, with respect to any transaction, the total amount of
cash proceeds received by the Company or any Subsidiary less (i) reasonable
underwriters’ fees, brokerage commissions, reasonable professional fees and
other customary out-of-pocket expenses payable in connection with such
transaction, and (ii) in the case of dispositions of assets, (A) actual transfer
taxes (but not income taxes) payable with respect to such dispositions, and
(B) the amount of Debt, if any, secured by a Lien on the asset or assets
disposed of and required to be, and actually repaid by the Company or any
Subsidiary in connection therewith, and any trade payables specifically relating
to such asset or assets sold by the Company or any Subsidiary that are not
assumed by the purchaser of such asset or assets.


“Notice of Conversion” means the form to be delivered by a holder of a
Convertible Note upon conversion of all or a portion thereof to the Company
substantially in the form of Exhibit A to the form of Convertible Note.


“Officer’s Certificate” shall mean a certificate executed by the President,
chief executive officer or chief financial officer of the Company in the form of
Exhibit D attached hereto.


"OTC Bulletin Board" means the over-the-counter bulletin board operated by the
NASD.


“Outstanding Debt” means any debt securities or payables of the Company
outstanding as of the Closing Date and the obligations and commitments of the
Company.
 
5

--------------------------------------------------------------------------------

 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Permits” means all domestic and foreign licenses, franchises, grants,
authorizations, permits, easements, variances, exemptions, consents,
certificates, orders and approvals necessary to own, lease and operate the
properties of, and to carry on the business of the Company and the Subsidiaries.


“Permitted Financings” means a secondary registered offering of securities of
the Company, the extension or conversion into Common Stock of Outstanding Debt,
a private placement financing in which the Company raises minimum gross proceeds
of $50,000 and  maximum gross proceeds of $10,000,000 or other financing
transactions specifically consented to in writing by Purchaser.


“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock Company, government (or
any agency or political subdivision thereof) or other entity of any kind.


“Purchase Price” means the purchase price for the Securities set forth in
Section 2.2 hereof.


“Purchaser” means the entity listed on the signature page hereto and its
successors and assigns, including holders from time to time of the Convertible
Note.


“Recourse Financing” means Debt of the Company or any Subsidiary which, by its
terms, does not bar the lender thereof from action against the Company or any
Subsidiary, as borrower or guarantor, if the security value of the project or
asset pledged in respect thereof falls below the amount required to repay such
Debt.


“Redemption Event” has the meaning set forth in Section 3.4.


“Restricted Payment” means, with respect to any Person, (i) any dividend or
other distribution on any shares of capital stock of such Person (except
dividends payable solely in shares of capital stock of the same or junior class
of such Person and dividends from a wholly-owned direct or indirect Subsidiary
of the Company to its parent corporation), (ii) any payment on account of the
purchase, redemption, retirement or acquisition of (a) any shares of such
Person’s capital stock or (b) any option, warrant or other right to acquire
shares of such Person’s capital stock or (iii) any loan, or advance or capital
contribution to any Person (a “ Stockholder”) owning any capital stock of such
Person other than relocation, travel or like advances to officers and employees
in the ordinary course of business, and other than reasonable compensation as
determined by the Board of Directors.


“Rights Offering” has the meaning set forth in Section 11.3.


“Sale Event” has the meaning set forth in Section 3.3.


“Securities” means the Convertible Note, as applicable, the Conversion Shares.
 
6

--------------------------------------------------------------------------------

 
“Securities Act” means the Securities Act of 1933, as amended.


“Share Reorganization” has the meaning set forth in Section 11.2.


“Solvency Certificate” shall mean a certificate executed by the treasurer of the
Company as to the solvency of the Company, the adequacy of its capital and its
ability to pay its debts, all after giving effect to the issuance and sale of
the Convertible Note and the completion of the offering (including without
limitation the payment of any fees or expenses in connection therewith), which
such Solvency Certificate shall be in the form of Exhibit C attached hereto.


“Special Distribution” has the meaning set forth in Section 11.4.


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which (x) a majority of the capital stock or other ownership interests having
ordinary voting power to elect a majority of the Board of Directors or other
persons performing similar functions are at the time directly or indirectly
owned by such Person or (y) the results of operations, the assets and the
liabilities of which are consolidated with such Person under GAAP.


“Subsidiary Corporate Documents” means the certificates of incorporation and
bylaws of each Subsidiary.


“Taxes” has the meaning set forth in Section 3.5.


“Trading Day” shall mean any Business Day in which the OTC Bulletin Board,
National Market or other automated quotation system or exchange on which the
Common Stock is then traded is open for trading for at least four (4) hours.


“Transaction Agreements” means this Agreement, the Convertible Note and the any
other agreements contemplated by this Agreement.


“Transfer” means any disposition of Securities that would constitute a sale
thereof under the Securities Act.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
1.2             Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a consistent
basis (except for changes concurred in by the Company’s independent public
accountants) (“ GAAP”).  All references to “dollars,” “Dollars” or “$” are to
United States dollars unless otherwise indicated.
 
7

--------------------------------------------------------------------------------

 
ARTICLE 2.   PURCHASE AND SALE OF SECURITIES


2.1             Purchase and Sale of Convertible Note.


(a)           Subject to the terms and conditions set forth herein, the Company
agrees to issue and sell to Purchaser, and Purchaser agrees to purchase from the
Company, Convertible Note up to the aggregate principal amount.


(b)           Purchaser shall acquire Convertible Note on the Closing Date in an
aggregate principal amount of Two Hundred Fifty Thousand Dollars ($250,000.00).


2.2             Purchase Price.  The purchase price for the Convertible Note on
the Closing Date is $225,000.00 (the “ Purchase Price”).


2.3             Closing and Mechanics of Payment.


(a) The Purchase Price shall be paid on the Closing Date by wire transfer of
immediately available funds.


(b)           The Convertible Note issued on the Closing Date shall be dated the
date hereof.
 
ARTICLE 3.   PAYMENT TERMS OF CONVERTILE BRIDGE NOTES


3.1             Payment of Principal and Interest; Payment Mechanics.  The
Company will pay all amounts due on the Convertible Note  by the method and at
the address specified for such purpose by Purchaser in writing, without the
presentation or surrender of any Convertible Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of this Convertible
Note, the holder shall surrender the Convertible Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office.  Prior to any sale or other disposition of the Convertible
Note, the holder thereof will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender the Convertible Note to the Company in exchange for a
new Convertible Note.  The Company will afford the benefits of this Section 3.1
to any direct or indirect transferee of the Convertible Note purchased under
this Agreement and that has made the same agreement relating to this Convertible
Note as Purchaser has in this Section 3.1; provided that such transferee is an
“accredited investor” under Rule 501 of the Securities Act.
 
8

--------------------------------------------------------------------------------

 
3.2             Voluntary Prepayment.   For so long as no Event of Default shall
have occurred and is continuing, the Company may, at its option, repay, in whole
or in part, the Convertible Note, per the formula set forth in Section 5.1 of
Exhibit A hereto, thereof following at least five (5) Business Days prior
written notice to Purchaser (the expiration of such five (5) Business Day period
being referred to as the “prepayment date”); provided, however, that if such
date is not a Business Day, the prepayment date shall be the next Business Day
thereafter.


3.3             Mandatory Prepayments.


(a) Upon (i) the occurrence of a Change in Control of the Company, (ii) a
transfer of all or substantially all of the assets of the Company to any Person
in a single transaction or series of related transactions, or (iii) a
consolidation, merger or amalgamation of the Company with or into another Person
in which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a “ Sale Event”) , then, in each case, the Company
shall, upon request of the Majority Holders, redeem the Convertible
Note   subject to the provisions of Section 5 of the Convertible Note.  The
redemption price payable upon any such redemption shall be the Redemption Price
in Section 5 of the Convertible Note (referred to herein as the "Formula
Price").
 
3.4  
       Prepayment Procedures.



(a)           Any permitted prepayment or redemption of the Convertible Note ,
as applicable pursuant to Sections 3.2 or 3.3 above shall be deemed to be
effective and consummated (for purposes of determining the Formula Price and the
time at which Purchaser shall thereafter not be entitled to deliver a Notice of
Conversion for the Convertible Note ) as follows:


(i)           A prepayment pursuant to Section 3.2, the “prepayment date”
specified therein;


(ii)           A redemption pursuant to Section 3.3(a), the date of consummation
of the applicable Sale Event; and


(b)           On the Maturity Date and on the effective date of a repayment or
redemption of the Convertible Note  as specified in Section 3.4(a) above, the
Company shall deliver by wire transfer of funds the repayment/redemption price
to Purchaser of the Convertible Note  subject to redemption.  Should Purchaser
not receive payment of any amounts due on redemption of its Convertible Note  by
reason of the Company’s failure to make payment at the times prescribed above
for any reason, the Company shall pay to the applicable holder on demand
(x) interest on the sums not paid when due at an annual rate equal to the
maximum lawful rate compounded at the end of each thirty (30) days, until the
applicable holder is paid in full and (y) all costs of collection, including,
but not limited to, reasonable attorneys’ fees and costs, whether or not suit or
other formal proceedings are instituted.
 
9

--------------------------------------------------------------------------------

 
(c)           The Company shall select the Convertible Note to be redeemed in
any redemption in which not all of the Convertible Note are to be redeemed so
that the ratio of the Convertible Note of each holder selected for redemption to
the total Convertible Note owned by that holder shall be the same as the ratio
of all such Convertible Note selected for redemption bears to the total of all
then outstanding Convertible Note.  Should any Convertible Note required to be
redeemed under the terms hereof not be redeemed solely by reason of limitations
imposed by law, the applicable Convertible Note shall be redeemed on the
earliest possible dates thereafter to the maximum extent permitted by law.


(d)           Any Notice of Conversion delivered by Purchaser to the Company
prior to the (x) Maturity Date or (y) effective date of a voluntary repayment
pursuant to Section 3.2 or a mandatory prepayment pursuant to Section 3.3 as
specified in Section 3.4(a) above), shall be honored by the Company and the
conversion of the Convertible Note shall be deemed effected on the Conversion
Date.  In addition, between the effective date of a voluntary prepayment
pursuant to Section 3.2 or a mandatory prepayment pursuant to Section 3.3 as
specified in Section 3.4(a) above and the date the Company is required to
deliver the redemption proceeds in full to Purchaser, Purchaser may deliver a
Notice of Conversion to the Company.  Such notice will be (x) of no force or
effect if the Company timely pays the redemption proceeds to Purchaser when due
or (y) honored on or as of the date of the Notice of Conversion if the Company
fails to timely pay the redemption proceeds to Purchaser when due.


3.5  
       Payment of Additional Amounts.



(a)           Any and all payments by the Company hereunder or under the
Convertible Note to Purchaser and each “qualified assignee” thereof shall be
made free and clear of and without deduction or withholding for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (all such taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “ Taxes”) unless such Taxes are required by law or the administration thereof
to be deducted or withheld.  If the Company shall be required by law or the
administration thereof to deduct or withhold any Taxes from or in respect of any
sum payable under the Convertible Note (i) the holders of the Convertible Note
subject to such Taxes shall have the right, but not the obligation, for a period
of thirty (30) days commencing upon the day it shall have received written
notice from the Company that it is required to withhold Taxes to transfer all or
any portion of the Convertible Note to a qualified assignee to the extent such
transfer can be effected in accordance with the other provisions of this
Agreement and applicable law; (ii) the Company shall make such deductions or
withholdings; (iii) the sum payable shall be increased as may be necessary so
that after making all required deductions or withholdings (including deductions
or withholdings applicable to additional amounts paid under this Section 3.5)
Purchaser receives an amount equal to the sum it would have received if no such
deduction or withholding had been made; and (iv) the Company shall forthwith pay
the full amount deducted or withheld to the relevant taxation or other authority
in accordance with applicable.  A “qualified assignee” of a Purchaser is a
Person that is organized under the laws of (i) the United States or (II) any
jurisdiction other than the United States or any political subdivision thereof
and that (y) represents and warrants to the Company that payments of the Company
to such assignee under the laws in existence on the date of this Agreement would
not be subject to any Taxes and (z) from time to time, as and when requested by
the Company, executes and delivers to the Company and the Internal Revenue
Service forms, and provides the Company with any information necessary to
establish such assignee’s continued exemption from Taxes under applicable law.


(b)           The Company shall forthwith pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (all such taxes, charges and levies hereinafter referred to as “Other
Taxes”) which arise from any payment made under any of the Transaction
Agreements or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement other than Taxes payable solely as a result of the
transfer from Purchaser to a Person of any Security.
 
10

--------------------------------------------------------------------------------

 
(c)           The Company shall indemnify Purchaser, or qualified assignee, for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.5) paid by Purchaser, or qualified assignee, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Payment under this indemnification shall be made within 30 days from
the date Purchaser or assignee makes written demand therefor.  A certificate as
to the amount of such Taxes or Other Taxes submitted to the Company by Purchaser
or assignee shall be conclusive evidence of the amount due from the Company to
such party.


(d)           Within 30 days after the date of any payment of Taxes, the Company
will furnish to Purchaser the original or a certified copy of a receipt
evidencing payment thereof.


(e)           Purchaser shall provide to the Company a form W-8, stating that it
is a non-U.S. person, together with any additional tax forms which may be
required under the Code, as amended after the date hereof, to allow interest
payments to be made to it without  deduction.
 
ARTICLE 4.   REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to Purchaser:


4.1             Organization and Qualification.  The Company and each Subsidiary
is a corporation (or other legal entity) duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, with full
power and authority to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and
conducted.  The Company is qualified to conduct business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except where
such failure would not have a Material Adverse Effect.  A “Material Adverse
Effect” means any material adverse effect on the operations, results of
operations, properties, assets or condition  (financial or otherwise) of the
Company or the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.
 
11

--------------------------------------------------------------------------------

 
4.2             Authorization and Execution.


(a) The Company has all requisite corporate power and authority to enter into
and perform each Transaction Agreement and to consummate the transactions
contemplated hereby and thereby and to issue the Securities in accordance with
the terms hereof and thereof.


(b) The execution, delivery and performance by the Company of each Transaction
Agreement and the issuance by the Company of the Securities have been duly and
validly authorized and no further consent or authorization of the Company, its
Board of Directors or its shareholders is required.


(c) This Agreement has been duly executed and delivered by the Company.


(d) This Agreement constitutes, and upon execution and delivery thereof by the
Company, each of the Transaction Agreements will constitute, a valid and binding
agreement of the Company, in each case enforceable against the Company in
accordance with its respective terms.


4.3             Capitalization.  As of the date hereof, the authorized, issued
and outstanding capital stock of the Company is as set forth in the Company’s
public record and except as set forth in the Company’s public record no other
shares of capital stock of the Company will be outstanding as of the Closing
Date.  All of such outstanding shares of capital stock are, or upon issuance
will be, duly authorized, validly issued, fully paid and nonassessable.  No
shares of capital stock of the Company are subject to preemptive rights or
similar rights of the stockholders of the Company or any liens or encumbrances
imposed through the actions or failure to act of the Company.  Other than as
disclosed in the Company’s public record , as of the date hereof, (i) there are
no outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, and (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries are obligated to
register the sale of any of its or their securities under the Securities Act and
(iii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Convertible Note or
Conversion Shares.  The Company has furnished to Purchaser true and correct
copies of the Company’s Corporate Documents, and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.
 
12

--------------------------------------------------------------------------------

 
4.4             Governmental Authorization.  The execution and delivery by the
Company of the Transaction Agreements does not and will not, the issuance and
sale by the Company of the Securities does not and will not, and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, require any action by or in respect of, or
filing with, any governmental body, agency or governmental official except
(a) such actions or filings that have been undertaken or made prior to the date
hereof and that will be in full force and effect (or as to  which all applicable
waiting periods have expired) on and as of the date hereof or which are not
required to be filed on or prior to the Closing Date and (b) such actions or
filings that, if not obtained, would not result in a Material Adverse Effect.


4.5             Issuance of Shares.  Upon conversion in accordance with the
terms of the Convertible Note, the Conversion Shares shall be duly and validly
issued and outstanding, fully paid and nonassessable, free and clear of any
Taxes, Liens and charges with respect to issuance and shall not be subject to
preemptive rights or similar rights of any other stockholders of the
Company.  Assuming the representations and warranties of Purchaser herein are
true and correct in all material respects, each of the Securities will have been
issued in material compliance with all applicable U.S. federal and state
securities laws.  The Company understands and acknowledges that, in certain
circumstances, the issuance of Conversion Shares could dilute the ownership
interests of other stockholders of the Company.  The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Convertible Note is absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company.


4.6             No Conflicts.  The execution and delivery by the Company of the
Transaction Agreements to which it is a party did not and will not, the issuance
and sale by the Company of the Securities did not and will not and the
consummation of the transactions contemplated hereby and by the other
Transaction Agreements will not, contravene or constitute a default under or
violation of (i) any provision of applicable law or regulation, (ii) the Company
Corporate Documents, (iii) any agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any Subsidiary or any of their
respective assets, or result in the creation or imposition of any Lien on any
asset of the Company or any Subsidiary.  The Company and each Subsidiary is in
compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties, except where such failure would not have a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------

 
4.7             Financial Information. Since July 31, 2013 (the “Balance Sheet
Date”), except as disclosed in the Company’s public filings there has been
(x) no material adverse change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operations or
prospects, of the Company and its Subsidiaries, whether as a result of any
legislative or regulatory change, revocation of any license or rights to do
business, fire, explosion, accident, casualty, labor  trouble, flood, drought,
riot, storm, condemnation, act of God, public force or otherwise and (y) no
material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of the Company and its subsidiaries except in the ordinary course of business;
and no fact or condition exists or is contemplated or threatened which might
cause such a change in the future.  The unaudited consolidated balance sheets of
the Company and its Subsidiaries for the periods ending July 31, 2011, 2012 and
2013, and the related consolidated statements of income, changes in
stockholders’ equity and changes in cash flows for the periods then ended,
including the footnotes thereto, except as indicated therein, (i) complied in
all material respects with applicable accounting requirements and (ii) have been
prepared in accordance with GAAP consistently applied throughout the periods
indicated, except that the unaudited financial statements do not contain notes
and may be subject to normal audit adjustments and normal annual
adjustments.  Such financial statements fairly present the financial condition
of the Company and its Subsidiaries at the dates indicated and the consolidated
results of their operations and cash flows for the periods then ended and,
except as indicated therein, reflect all claims against and all Debts and
liabilities of the Company and its Subsidiaries, fixed or contingent.


4.8             Litigation.  Except as set forth in the Company’s public
filings, there is no action, suit or proceeding pending or, to the knowledge of
the Company, threatened against the Company or any Subsidiary, before any court
or arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company or which challenges the
validity of any Transaction Agreements.


4.9             Omitted


4.10             Environmental Matters.  The costs and liabilities associated
with Environmental Laws (including the cost of compliance therewith) are
unlikely to have a material adverse effect on the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Company
or any Subsidiary.  Each of the Company and the Subsidiaries conducts its
businesses in compliance in all material respects with all applicable
Environmental Laws.


4.11             Taxes.  All United States federal, state, county, municipality,
local or foreign income tax returns and all other material tax returns
(including foreign tax returns) which are required to be filed by or on behalf
of the Company and each Subsidiary have been filed and all material taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and each Subsidiary have been paid except those being disputed in good faith and
for which adequate reserves have been established and except where such failure
would not have a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Company and each Subsidiary in respect of taxes and other
governmental charges have been established in accordance with GAAP.


4.12             Investments, Joint Ventures.  Other than as set forth in the
Company’s public filings, the Company has no Subsidiaries or other direct or
indirect Investment in any Person, and the Company is not a party to any
partnership, management, shareholders’ or joint venture or similar agreement.
 
14

--------------------------------------------------------------------------------

 
4.13             Not an Investment Company.  Neither the Company nor any
Subsidiary is an “Investment Company” within the meaning of Investment Company
Act of 1940, as amended.


4.14             Full Disclosure.  The information heretofore furnished by the
Company to Purchaser for purposes of or in connection with this Agreement or any
transaction contemplated hereby does not, and all such information hereafter
furnished by the Company or any Subsidiary to Purchaser will not (in each case
taken together and on the date as of which such information is furnished),
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they are made, not misleading except where such
disclosure or omission would not have a Material Adverse Effect.


4.15             No Solicitation; No Integration with Other Offerings.  No form
of general solicitation or general advertising was used by the Company or, to
the best of its actual knowledge, any other Person acting on behalf of the
Company, in connection with the offer and sale of the Securities.  Neither the
Company, nor, to its knowledge, any Person acting on behalf of the Company, has,
either directly or indirectly, sold or offered for sale to any Person (other
than Purchaser) any of the Securities or, within the six months prior to the
date hereof, any other similar security of the Company except as contemplated by
this Agreement, and the Company represents that neither itself nor any Person
authorized to act on its behalf (except that the Company makes no representation
as to Purchaser and their Affiliates) will sell or offer for sale any such
security to, or solicit any offers to buy any such security from, or otherwise
approach or negotiate in respect thereof with, any Person or Persons so as
thereby to cause the issuance or sale of any of the Securities to be in
violation of any of the provisions of Section 5 of the Securities Act.  The
issuance of the Securities to Purchaser will not be integrated with any other
issuance of the Company’s securities (past, current or future) which requires
stockholder approval.


4.16             Permits.  (a) Each of the Company and its Subsidiaries has all
material Permits; (b) all such Permits are in full force and effect, and each of
the Company and its Subsidiaries has fulfilled and performed all material
obligations with respect to such Permits; (c) no event has occurred which
allows, or after notice of lapse of time would allow, revocation or termination
by the issuer thereof or which results in any other material impairment of the
rights of the holder of any such Permit; and (d) the Company has no reason to
believe that any governmental body or agency is considering limiting, suspending
or revoking any such Permit.


4.17             Leases.  Other than as set forth in the Company’s public
filings, neither the Company nor any Subsidiary is a party to any capital lease
obligation with a value greater than $100,000 or to any operating lease with an
aggregate annual rental greater than $100,000 during the life of such lease.


4.18             Absence of Any Undisclosed Liabilities or Capital Calls.  There
are no liabilities of the Company or any Subsidiary of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances which
would reasonably be expected to result in such a liability, other than (i) those
liabilities provided for in the financial statements delivered pursuant to
Section 4.7 and (ii) other undisclosed liabilities which, individually or in the
aggregate, would not have a Material Adverse Effect.
 
15

--------------------------------------------------------------------------------

 
4.19             Public Utility Holding Company.  Neither the Company nor any
Subsidiary is, or will be upon issuance and sale of the Securities and the use
of the proceeds described herein, subject to regulation under the Public Utility
Holding Company Act of 1935, as amended, the Federal Power Act, the Interstate
Commerce Act or to any federal or state statute or regulation limiting its
ability to issue and perform its obligations under any Transaction Agreement.


4.20             Intellectual Property Rights.  Each of the Company and its
Subsidiaries owns, or is licensed under, and has the rights to use, all material
patents, trademarks, trade names, copyrights, technology, know-how and processes
(collectively, “Intellectual Property”) used in, or necessary for the conduct of
its business; no claims have been asserted by any Person to the use of any such
Intellectual Property or challenging or questioning the validity or
effectiveness of any license or agreement related thereto.  To the best of
Company’s and its Subsidiaries’ knowledge, there is no valid basis for any such
claim and the use of such Intellectual Property by the Company and its
Subsidiaries will not infringe upon the rights of any Person.


4.21             Insurance.  The Company and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance in at least such
amounts and against such risks such that any uninsured loss would not have a
Material Adverse Effect.  All insurance coverages of the Company and its
Subsidiaries are in full force and effect and there are no past due premiums in
respect of any such insurance.


4.22             Title to Properties.  Other than as set forth in the Company’s
public filings, the Company and its Subsidiaries have good and marketable title
to all their respective properties free and clear of all Liens.


4.23             Internal Accounting Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company’s Board of Directors, to provide reasonable
assurance that (i) transactions are executed in accordance with managements’
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


4.24             Foreign Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any Subsidiary has made any payments of funds of the Company or
Subsidiary, or received or retained any funds, in each case in violation of any
law, rule or regulation.
 
16

--------------------------------------------------------------------------------

 
ARTICLE 5.   REPRESENTATIONS AND WARRANTIES OF PURCHASER


5.1             Purchaser.  Purchaser hereby represents and warrants to the
Company that:


(a) Purchaser is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act and the Securities to be acquired by it pursuant to
this Agreement are being acquired for its own account and, as of the date
hereof, not with a view toward, or for sale in connection with, any distribution
thereof except in compliance with applicable United States federal and state
securities law; provided that the disposition of Purchaser’s property shall at
all times be and remain within its control;


(b) the execution, delivery and performance of this Agreement and the purchase
of the Securities pursuant thereto are within Purchaser’s corporate or
partnership powers, as applicable, and have been duly and validly authorized by
all requisite corporate or partnership action;


(c) this Agreement has been duly executed and delivered by Purchaser;


(d) the execution and delivery by Purchaser of the Transaction Agreements to
which it is a party does not, and the consummation of the transactions
contemplated hereby and thereby will not, contravene or constitute a default
under or violation of (i) any provision of applicable law or regulation, or (ii)
any agreement, judgment, injunction, order, decree or other instrument binding
upon Purchaser;


(e) Purchaser understands that the Securities have not been registered under the
Securities Act and may not be transferred or sold except as specified in this
Agreement or the remaining Transaction Agreements;


(f) this Agreement constitutes a valid and binding agreement of Purchaser
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency or similar laws affecting the enforceability of creditors rights
generally and (ii) equitable principles of general applicability;


(g) Purchaser has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Securities and Purchaser is capable of bearing the economic risks of such
investment;


(h) Purchaser is knowledgeable, sophisticated and experienced in business and
financial matters; Purchaser has previously invested in securities similar to
the Securities and fully understands the limitations on transfer described
herein; Purchaser has been afforded access to information about the Company and
the financial condition, results of operations, property, management and
prospects of the Company sufficient to enable it to evaluate its investment in
the Securities; Purchaser has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and the risks of investing in the
Securities; and Purchaser has been afforded the opportunity to obtain such
additional information which the Company possesses or can acquire that is
necessary to verify the accuracy and completeness of the information given to
Purchaser concerning the Company.  The foregoing does not in any way relieve the
Company of its representations and other undertakings hereunder, and shall not
limit Purchaser’s ability to rely thereon;
 
17

--------------------------------------------------------------------------------

 
(i) no part of the source of funds used by Purchaser to acquire the Securities
constitutes assets allocated to any separate account maintained by Purchaser in
which any employee benefit plan (or its related trust) has any interest; and


(j) Purchaser is a corporation organized under the laws of Bermuda.


ARTICLE 6.   CONDITIONS PRECEDENT TO PURCHASE OF SECURITIES


6.1             Conditions Precedent to Purchaser’s Obligations to
Purchase.  The obligation of Purchaser hereunder to purchase the Convertible
Note   at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions, provided that these conditions are
for Purchaser’s sole benefit and may be waived by Purchaser at any time in its
sole discretion:


(a) The Company shall have duly executed this Agreement, and all other
appropriate financing statements, and delivered the same to Purchaser;


(b) The Company shall have delivered to Purchaser duly executed certificates
representing the Convertible Note in accordance with Section 2.1 hereof;


(c) The Company shall have delivered the Solvency Certificate;


(d) The representations and warranties of the Company contained in each
Transaction Agreement shall be true and correct in all material respects as of
the date when made and as of the Closing Date as though made at such time
(except for representations and warranties that speak as of a specified date)
and the Company shall have performed, satisfied and complied with all covenants,
agreements and conditions required by such Transaction Agreements to be
performed, satisfied or complied with by it at or prior to the Closing
Date.  Purchaser shall have received an Officer’s Certificate executed by the
chief executive officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Purchaser, including but not limited to certificates with respect to the Company
Corporate Documents, resolutions relating to the transactions contemplated
hereby and the incumbencies of certain officers and Directors of the
Company.  The form of such certificate is attached hereto as Exhibit D;
 
18

--------------------------------------------------------------------------------

 
(e) The Company shall have received all governmental, Board of Directors,
shareholders and third party consents and approvals necessary or desirable in
connection with the issuance and sale of the Securities and the consummation of
the transactions contemplated by the Transaction Agreements;


(f) All applicable waiting periods in respect to the issuance and sale of the
Securities shall have expired without any action having been taken by any
competent authority that could restrain, prevent or impose any materially
adverse conditions thereon or that could seek or threaten any of the foregoing;


(g) No law or regulation shall have been imposed or enacted that, in the
judgment of Purchaser, could adversely affect the transactions set forth herein
or in the other Transaction Agreements, and no law or regulation shall have been
proposed that in the reasonable judgment of Purchaser could reasonably have any
such effect;


(h) Omitted


(i) All fees and expenses due and payable by the Company on or prior to the
Closing Date shall have been paid;


(j) The Company Corporate Documents and the Subsidiary Corporate Documents, if
any, shall be in full force and effect and no term or condition thereof shall
have been amended, waived or otherwise modified without the prior written
consent of Purchaser;


(k) Other than as set forth in the Company’s public filings, there shall have
occurred no material adverse change in the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Company or
any Subsidiary since July  31, 2013;


Other than as set forth in the Company’s public filings, there shall exist no
action, suit, investigation, litigation or proceeding pending or threatened in
any court or before any arbitrator or governmental instrumentality that
challenges the validity of or purports to affect this Agreement or any other
Transaction Agreement, or other transaction contemplated hereby or thereby or
that could reasonably be expected to have a Material Adverse Effect, or any
material adverse effect on the enforceability of the Transaction Agreements or
the Securities or the rights of the holders of the Securities or Purchaser
hereunder
(l) Purchaser shall have confirmed the receipt of the Convertible Note to be
issued, duly executed by the Company in the denominations and registered in the
name of Purchaser;


(m) There shall not have occurred any disruption or adverse change in the
financial or capital markets generally, or in the market for the Common Stock
(including but not limited to any suspension or delisting), which Purchaser
reasonably deems material in connection with the purchase of the Securities;
 
19

--------------------------------------------------------------------------------

 
(n) Immediately before and after the Closing Date, no Default or Event of
Default shall have occurred and be continuing;


(o)                Purchaser shall have received all other opinions,
resolutions, certificates, instruments, agreements or other documents as they
shall reasonably request;


6.2             Conditions to the Company’s Obligations.  The obligations of the
Company to issue and sell the Securities to Purchaser pursuant to this Agreement
are subject to the satisfaction, at or prior to any Closing Date, of the
following conditions:


(a)           The representations and warranties of Purchaser contained herein
shall be true and correct in all material respects on the Closing Date and
Purchaser shall have performed and complied in all material respects with all
agreements required by this Agreement to be performed or complied with by
Purchaser at or prior to the Closing Date;


(b)           The issue and sale of the Securities by the Company shall not be
prohibited by any applicable law, court order or governmental regulation;


(c)           Receipt by the Company of duly executed counterparts of this
Agreement signed by Purchaser;


(d)           The Company shall have received payment of Purchase Price, less
the Expense Reimbursement Fee.


ARTICLE 7.   AFFIRMATIVE COVENANTS


The Company hereby agrees that, from and after the date hereof for so long as
any Convertible Note and Warrant remain outstanding and for the benefit of
Purchaser:


7.1            Information.  Unless such information is disclosed in the public
filings of the Company, the Company will deliver, or make available to each
holder of the Convertible Note:


(a) within 30 days of the end of each fiscal quarter copies of the Company’s
balance sheet and income statements all as prepared in accordance with GAAP;


 
20

--------------------------------------------------------------------------------

 
(b) within five (5) days after any officer of the Company obtains knowledge of a
Default or Event of Default, or that any Person has given any notice or taken
any action with respect to a claimed Default hereunder, a certificate of the
chief financial officer of the Company setting forth the details thereof and the
action which the Company is taking or proposed to take with respect thereto;
unless Edgar published within 5 business days. Promptly upon the mailing thereof
to the shareholders of the Company generally, copies of all financial
statements, reports and proxy statements so mailed and any other document
generally distributed to shareholders;


(c) at least five (5) Business Days prior to the consummation of any Financing
or other event requiring a repayment of the Convertible Note under Section 3.4,
notice thereof together with a summary of all material terms thereof and copies
of all documents and instruments associated therewith, unless Edgar published
within 5 business days.


(d) notice promptly upon the occurrence of any event by which the Reserved
Amount becomes less than 1.5 times the maximum number of Conversion Shares
issuable pursuant to the Transaction Agreements; and


(e) promptly following the commencement thereof, notice and a description in
reasonable detail of any litigation or proceeding to which is material to the
Company or any Subsidiary is a party and not covered by insurance or in which
injunctive or similar relief is sought; unless published by the company’s
filings such as 8-K Edgar.


7.2             Payment of Obligations.  The Company will, and will cause each
Subsidiary to, pay and discharge, at or before maturity, all their respective
material obligations, including, without limitation, tax liabilities, except
where the same may be contested in good faith by appropriate proceedings and
will maintain, in accordance with GAAP, appropriate reserves for the accrual of
any of the same.


7.3            Maintenance of Property; Insurance.  The Company will, and will
cause each Subsidiary to, keep all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.  In
addition, the Company and each Subsidiary will maintain insurance in at least
such amounts and against such risks as it has insured against as of the Closing
Date.


7.4            Maintenance of Existence.  The Company will, and will cause each
Subsidiary to, continue to engage in business of the same general type as now
conducted by the Company and such Subsidiaries, and will preserve, renew and
keep in full force and effect its respective corporate existence and their
respective material rights, privileges and franchises necessary or desirable in
the normal conduct of business.


7.5            Compliance with Laws.  The Company will, and will cause each
Subsidiary to, comply, in all material respects, with all federal, state,
municipal, local or foreign applicable laws, ordinances, rules, regulations,
municipal by-laws, codes and requirements of governmental authorities
(including, without limitation, Environmental Laws and the rules and regulations
thereunder) except (i) where compliance therewith is contested in good faith by
appropriate proceedings or (ii) where non-compliance therewith could not
reasonably be expected, in the aggregate, to have a material adverse effect on
the business, condition (financial or otherwise), operations, performance,
properties or prospects of the Company or such Subsidiary.
 
21

--------------------------------------------------------------------------------

 
7.6             Inspection of Property, Books and Records.  The Company will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to their respective businesses and activities; only in
the event of default that has occurred and is continuing, the company will
permit, during normal business hours, Purchaser’ Representative or an affiliate
thereof, as representatives of Purchaser, to visit and inspect any of their
respective properties, upon reasonable prior notice, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective executive
officers and independent public accountants (and by this provision the Company
authorizes its independent public accountants to disclose and discuss with
Purchaser the affairs, finances and accounts of the Company and its Subsidiaries
in the presence of a representative of the Company; provided, however, that such
discussions will not result in any unreasonable expense to the Company, without
Company consent), all at such reasonable times.


7.7             Investment Company Act.  The Company will not be or become an
open-end investment trust, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act of 1940, as amended.


7.8            Use of Proceeds.  The proceeds from the issuance and sale of the
Convertible Note by the Company shall be used as working capital and other
general corporate purposes.  None of the proceeds from the issuance and sale of
the Convertible Note by the Company pursuant to this Agreement will be used
directly or indirectly for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any “margin stock” within the meaning of
Regulation G of the Board of Governors of the Federal Reserve System.


7.9             Compliance with Terms and Conditions of Material Contracts.  The
Company will, and will cause each Subsidiary to, comply, in all material
respects, with all terms and conditions of all material contracts to which it is
subject.


7.10             Transfer Agent Instructions.  Upon receipt of a Notice of
Conversion the Company shall immediately direct the Company's transfer agent to
issue certificates, registered in the name of Purchaser or its nominee, for the
Conversion Shares, in such amounts as specified from time to time by Purchaser
to the Company upon conversion of the Convertible Note in accordance with the
terms thereof (the “Irrevocable Transfer Agent Instructions”).  Upon conversion
of any Convertible Note in accordance with their terms, the Company will cause
its transfer agent to, issue one or more certificates representing shares of
Common Stock in such name or names and in such denominations specified by a
Purchaser in a Notice of Conversion or Exercise. The Company further warrants
and agrees that (i) no instructions other than other than the Irrevocable
Transfer Agent Instructions referred to in this Section will be given to its
transfer agent and unless repaid prior to conversion. (ii) it will not fail to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend on any
certificate for any Conversion Shares issued to the Holder upon conversion of or
otherwise pursuant to the Note.  Nothing in this Section 7.10 shall affect in
any way a Purchaser’s obligation to comply with all securities laws applicable
to Purchaser upon resale of such shares of Common Stock, including any
prospectus delivery requirements. Legends will only be removed if permitted
under applicable securities legislation.
 
22

--------------------------------------------------------------------------------

 
7.11             Form D; Blue Sky Laws.  The Company agrees to file a “Form D”
with respect to the Securities as required under Regulation D of the Securities
Act and to provide a copy thereof to the Purchaser promptly after such
filing.  The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary to qualify the Securities
for sale to Purchaser at the Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to Purchaser on or prior to the Closing Date.


ARTICLE 8.   NEGATIVE COVENANTS


The Company hereby agrees that after the date hereof for so long as any
Convertible Note remains outstanding and for the benefit of Purchaser:


8.1             Limitations on Debt or Other Liabilities.  The Company and any
Subsidiary may create, incur, assume or suffer to exist (at any time after the
Closing Date and until repayment or conversion of the Convertible Note , after
giving effect to the application of the proceeds of the issuance of the
Securities) (i) ( any Permitted Financing, (ii) Debt incurred in connection with
equipment leases to which the Company or its Subsidiaries are a party incurred
in the ordinary course of business; and (iii) Debt incurred in connection with
trade accounts payable, imbalances and refunds arising in the ordinary course of
business and (iv) any equity securities (including Derivative Securities).
 
8.2             Transactions with Affiliates.  The Company and each Subsidiary
will not, directly or indirectly, pay any material amounts of funds to or for
the account of, make any material investment (whether by acquisition or stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, and Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any material
assets, tangible or intangible, to, or participate in, or effect any transaction
in connection with any joint enterprise or other joint arrangement with, any
Affiliate, except, (1) pursuant to those agreements specifically identified in
the Company’s public filings, and (2) on terms to the Company or such Subsidiary
no less favorable than terms that could be obtained by the Company or such
Subsidiary from a Person that is not an Affiliate of the Company upon
negotiation at arms’ length, as determined in good faith by the Board of
Directors of the Company; provided that no determination of the Board of
Directors shall be required with respect to any such transactions entered into
in the ordinary course of business.


8.3             Merger or Consolidation.  The Company will not, unless consented
to by Purchaser, in a single transaction or a series of related transactions (i)
consolidate with or merge with or into any other Person, or (ii) permit any
other Person to consolidate with or merge into it, unless the Company shall be
the survivor of such merger or consolidation and (x) immediately before and
immediately after given effect to such transaction (including any indebtedness
incurred or anticipated to be incurred in connection with the transaction), no
Default or Event of Default shall have occurred and be continuing; and (y) the
Company has delivered to Purchaser an Officer’s Certificate stating that such
consolidation, merger or transfer complies with this Agreement, and that all
conditions precedent in this Agreement relating to such transaction have been
satisfied.
 
23

--------------------------------------------------------------------------------

 
8.4             Restrictions on Certain Amendments.  Neither the Company nor any
Subsidiary will waive any provision of, amend, or suffer to be amended, any
provision of such entity’s existing Debt, any Company Corporate Document or
Subsidiary Corporate Document if such amendment, in the Company’s reasonable
judgment, would materially adversely affect Purchaser or the holders of the
Securities without the prior written consent of Purchaser.


ARTICLE 9.   RESTRICTIVE LEGENDS


9.1             Restrictions on Transfer.  From and after their respective dates
of issuance, none of the Securities shall be transferable except upon the
conditions specified in this Article IX, which conditions are intended to ensure
compliance with the provisions of the Securities Act in respect of the Transfer
of any of such Securities or any interest therein. Purchaser will use its best
efforts to cause any proposed transferee of any Securities held by it to agree
to take and hold such Securities subject to the provisions and upon the
conditions specified in this Article IX.


9.2             Legends.   The Conversion Shares may be sold pursuant to Rule
144 or Regulation S without any restriction as to the number of securities as of
a particular date that can then be immediately sold. The Conversion Shares may
bear a restrictive legend in substantially the following form:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the Purchaser of any Security upon which it
is stamped, and, unless otherwise required by applicable state securities laws,
may be sold pursuant to Rule 144 or Regulation S without any restriction as to
the number of securities as of a particular date that can then be immediately
sold.  The Company will provide, at its expense, an opinion of counsel, in
substantially the form of the Form of Opinion attached hereto as Exhibit B to
the effect that a public sale or transfer of such Security may be made without
registration under the 1933 Act, including but not limited to pursuant to Rule
144, which opinion shall be accepted by the Company’s Transfer Agent so that the
sale or transfer is effected.  The Purchaser agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.
 
24

--------------------------------------------------------------------------------

 
9.3             Notice of Proposed Transfers.  Prior to any proposed Transfer of
the Securities (other than a Transfer (i) registered or exempt from registration
under the Securities Act, (ii) to an  affiliate of a Purchaser which is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act, provided that any such transferee shall agree to be bound by the terms of
this Agreement, or (iii) to be made in reliance on Rule 144 under the Securities
Act), the holder thereof shall give written notice to the Company of such
holder’s intention to effect such Transfer, setting forth the manner and
circumstances of the proposed Transfer, which shall be accompanied by (a) an
opinion of counsel reasonably acceptable to the Company, confirming that such
transfer does not give rise to a violation of the Securities Act, (B)
representation letters in form and substance reasonably satisfactory to the
Company to ensure compliance with the provisions of the Securities Act and (C)
letters in form and substance reasonably satisfactory to the Company from each
such transferee stating such transferee’s agreement to be bound by the terms of
this Agreement.  Such proposed Transfer may be effected only if the Company
shall have received such notice of transfer, opinion of counsel, representation
letters and other letters referred to in the immediately preceding sentence,
whereupon the holder of such Securities shall be entitled to Transfer such
Securities in accordance with the terms of the notice delivered by the holder to
the Company.


ARTICLE 10 ADDITIONAL AGREEMENTS AMONG THE PARTIES


10.1             Liquidated Damages.


(a) The Company shall cause its transfer agent to, issue and deliver shares of
Common Stock consistent with Section 7.11 hereof within three (3) Trading Days
of delivery of a Notice of Conversion (the “Deadline”) to Purchaser (or any
party receiving Securities by transfer from Purchaser) at the address of
Purchaser set forth in the Notice of Conversion or Notice of Exercise, as the
case may be.  The Company understands that a delay in the issuance of such
certificates after the Deadline could result in economic loss to Purchaser.


(b) Without in any way limiting Purchaser’s right to pursue other remedies,
including actual damages and/or equitable relief, the Company agrees that if
delivery of the Conversion Shares is more than two (2) Business Day after the
Deadline (other than a failure due to the circumstances described in Section 4.3
of the Convertible Note , which failure shall be governed by such Section) the
Company shall pay to Purchaser, as liquidated damages and not as a penalty, $500
for each $100,000 of Convertible Note  then outstanding per day in cash, for
each of the first ten (10) days beyond the Deadline, and $1,000 for each
$100,000 of Convertible Note  then outstanding per day in cash for each day
thereafter that the Company fails to deliver such Common Stock.  Such cash
amount shall be paid to Purchaser by the last day of the calendar week following
the week in which it has accrued or, at the option of Purchaser (by written
notice to the Company by the first day of the week following the week in which
it has accrued), shall be added to the principal amount of the Convertible
Note  (if then outstanding) payable to Purchaser, in which event interest shall
accrue thereon in accordance with the terms of the Convertible Note  and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of the Convertible Note.
 
25

--------------------------------------------------------------------------------

 
10.2             Conversion Notice.  The Company agrees that, in addition to any
other remedies which may be available to Purchaser, including, but not limited
to, the remedies available under Section 10.1, in the event the Company fails
for any reason (other than as a result of actions taken by a Purchaser in breach
of this Agreement) to effect delivery to a Purchaser of certificates with or
without restrictive legends as contemplated by Article IX representing the
shares of Common Stock on or prior to the Deadline after conversion of any
Convertible Note , Purchaser will be entitled, if prior to the delivery of such
certificates, to revoke the Notice of Conversion, by delivering a notice to such
effect to the Company whereupon the Company and Purchaser shall each be restored
to their respective positions immediately prior to delivery of such Notice of
Conversion.


10.3             Conversion Limit.  Notwithstanding the conversion rights under
the Convertible Note, unless Purchaser delivers a waiver in accordance with the
immediately following sentence, in no event shall Purchaser be entitled to
convert any portion of the Convertible Note, in excess of that portion of the
Convertible Note, as applicable, of which the sum of (i) the number of shares of
Common Stock beneficially owned by Purchaser and its Affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unconverted portion of the Convertible Note or other Derivative
Securities convertible into or exchangeable for shares of Common Stock which
contain a limitation similar to that set forth in this Section 10.3), and (ii)
the number of shares of Common Stock issuable upon the conversion of the portion
of the Convertible Note with respect to which this determination is being made,
would result in beneficial ownership by Purchaser and its Affiliates of more
than 9.99% of the outstanding shares of Common Stock.  For purposes of Section
10.3(i) beneficial ownership shall be determined in accordance with Rule 13d-3
of the Exchange Act and Regulations 13 D-G thereunder, except as otherwise
provided in this Section 10.3.  The foregoing limitation shall not apply and
shall be of no further force or effect (i) immediately preceding and upon the
occurrence of any voluntary or mandatory redemption or repayment transaction
described herein or in the Convertible Note, (ii) immediately preceding and upon
any Sale Event, (iii) on the Maturity Date or (iv) following the occurrence of
any Event of Default which is not cured for a period of ten (10) calendar days.


10.4            Conversion Mechanics- Rule 144.  The Purchaser may convert any
or all of the Convertible Note at any time following the 183rd day following the
Closing date pursuant to Rule 144 of the Act. Upon receipt by the Company of a
Notice of Conversion, by transmission either by facsimile or electronic mail, to
the Company from the Purchaser of the Notice of Conversion substantially in the
form of Annex A attached hereto, the Company will, at the Company’s expense,
instruct its counsel to issue an omnibus opinion covering the resale of the
Conversion Shares. Such Opinion will be in the form and substance which is
acceptable to the Company’s counsel and Transfer Agent and which opinion shall
be accepted by the Company’s Transfer Agent so that the sale or transfer is
effected.
 
26

--------------------------------------------------------------------------------

 
ARTICLE 11 ADJUSTMENT OF FIXED PRICE


11.1             Reorganization.  The Conversion Price (the “Fixed Prices”)
shall be adjusted, as applicable, as hereafter provided.


11.2             Share Reorganization.  If and whenever the Company shall:


(a) subdivide the outstanding shares of Common Stock into a greater number of
shares;


(b) consolidate the outstanding shares of Common Stock into a smaller number of
shares;


(c) issue Common Stock or securities convertible into or exchangeable for shares
of Common Stock as a stock dividend to all or substantially all the holders of
Common Stock; or


(d) make a distribution on the outstanding Common Stock to all or substantially
all the holders of Common Stock payable in Common Stock or securities
convertible into or exchangeable for Common Stock;


any of such events being herein called a “Share Reorganization”, then in each
such case the applicable Fixed Price shall be adjusted, effective immediately
after the record date at which the holders of Common Stock are determined for
the purposes of the Share Reorganization or, if no record date is fixed, the
effective date of the Share Reorganization, by multiplying the applicable Fixed
Price in effect on such record or effective date, as the case may be, by a
fraction of which:


(i.) the numerator shall be the number of shares of Common Stock outstanding on
such record or effective date (without giving effect to the transaction); and


(ii.) the denominator shall be the number of shares of Common Stock outstanding
after giving effect to such Share Reorganization, including, in the case of a
distribution of securities convertible into or exchangeable for shares of Common
Stock, the number of shares of Common Stock that would have been outstanding if
such securities had been converted into or exchanged for Common Stock on such
record or effective date.


11.3             Rights Offering.  If and whenever the Company shall issue to
all or substantially all the holders of Common Stock, rights, options or
warrants under which such holders are entitled, during a period expiring not
more than forty five (45) days after the record date of such issue, to subscribe
for or purchase Common Stock (or Derivative Securities), at a price per share
(or, in the case of securities convertible into or exchangeable for Common
Stock, at an exchange or conversion price per share at the date of issue of such
securities) of less than 95% of the Market Price of the Common Stock on such
record date (any such event being herein called a “Rights Offering”), then in
each such case the applicable Fixed Price shall be adjusted, effective
immediately after the record date at which holders of Common Stock are
determined for the purposes of the Rights Offering, by multiplying the
applicable Fixed Price in effect on such record date by a fraction of which:
 
27

--------------------------------------------------------------------------------

 
(a) the numerator shall be the sum of:


(i.) the number of shares of Common Stock outstanding on such record date; and


(ii.) a number obtained by dividing:


(A.) either,


(x)           the product of the total number of shares of Common Stock so
offered for subscription or purchase and the price at which such shares are so
offered, or


(y)           the product of the maximum number of shares of Common Stock into
or for which the convertible or exchangeable securities so offered for
subscription or purchase may be converted or exchanged and the conversion or
exchange price of such securities, or, as the case may be, by


(B.) the Market Price of the Common Stock on such record date; and


(b) the denominator shall be the sum of:


 (i)           the number of shares of Common Stock outstanding on such record
date; and


(ii)           the number of shares of Common Stock so offered for subscription
or purchase (or, in the case of Derivative Securities, the maximum number of
shares of Common Stock for or into which the securities so offered for
subscription or purchase may be converted or exchanged).


To the extent that such rights, options or warrants are not exercised prior to
the expiry time thereof, the applicable Fixed Price shall be readjusted
effective immediately after such expiry time to the applicable Fixed Price which
would then have been in effect upon the number of shares of Common Stock (or
Derivative Securities) actually delivered upon the exercise of such rights,
options or warrants.


11.4                        Special Distribution.  If and whenever the Company
shall issue or distribute to all or substantially all the holders of Common
Stock:


(i)           shares of the Company of any class, other than Common Stock;
 
28

--------------------------------------------------------------------------------

 
(ii)           rights, options or warrants; or


(iii)           any other assets (excluding cash dividends and equivalent
dividends in shares paid in lieu of cash dividends in the ordinary course);


and if such issuance or distribution does not constitute a Share Reorganization
or a Rights Offering (any such event being herein called a “Special
Distribution”), then in each such case the applicable Fixed Price shall be
adjusted, effective immediately after the record date at which the holders of
Common Stock are determined for purposes of the Special Distribution, by
multiplying the applicable Fixed Price in effect on such record date by a
fraction of which:


(i) the numerator shall be the difference between:


(A) the product of the number of shares of Common Stock outstanding on such
record date and the Market Price of the Common Stock on such date; and


(B) the fair market value, as determined by the Directors (whose determination
shall be conclusive), to the holders of Common Stock of the shares, rights,
options, warrants, evidences of indebtedness or other assets issued or
distributed in the Special Distribution (net of any consideration paid therefor
by the holders of Common Stock), and


(ii) the denominator shall be the product of the number of shares of Common
Stock outstanding on such record date and the Market Price of the Common Stock
on such date.
 
11.5            Capital Reorganization.  If and whenever there shall occur:


(i) a reclassification or redesignation of the shares of Common Stock or any
change of the shares of Common Stock into other shares, other than in a Share
Reorganization;


(ii) a consolidation, merger or amalgamation of the Company with, or into
another body corporate; or


(iii) the transfer of all or substantially all of the assets of the Company to
another body corporate;


(any such event being herein called a “Capital Reorganization”), then in each
such case the holder who exercises the right to convert Convertible Note after
the effective date of such Capital Reorganization shall be entitled to receive
and shall accept, upon the exercise of such right, in lieu of the number of
shares of Common Stock to which such holder was theretofore entitled upon the
exercise of the conversion privilege, the aggregate number of shares or other
securities or property of the Company or of the body corporate resulting from
such Capital Reorganization that such holder would have been entitled to receive
as a result of such Capital Reorganization if, on the effective date thereof,
such holders had been the holder of the number of shares of Common Stock to
which such holder was theretofore entitled upon conversion; provided, however,
that no such Capital Reorganization shall be consummated in effect unless all
necessary steps shall have been taken so that such holders shall thereafter be
entitled to receive such number of shares or other securities of the Company or
of the body corporate resulting from such Capital Reorganization, subject to
adjustment thereafter in accordance with provisions the same, as nearly as may
be possible, as those contained above.
 
29

--------------------------------------------------------------------------------

 
11.6             Adjustment Rules. The following rules and procedures shall be
applicable to adjustments made in this Article XI:


(a) no adjustment in the applicable Fixed Price shall be required unless such
adjustment would result in a change of at least 5% in the applicable Fixed Price
then in effect, provided, however, that any adjustments which, but for the
provisions of this clause would otherwise have been required to be made, shall
be carried forward and taken into account in any subsequent adjustment;


(b) if any event occurs of the type contemplated by the adjustment provisions of
this Article XI but not expressly provided for by such provisions, the Company
will give notice of such event as provided herein, and the Company’s board of
directors will make an appropriate adjustment in the Fixed Price so that the
rights of the holders of the applicable Security shall not be diminished by such
event; and


(c) if a dispute shall at any time arise with respect to any adjustment of the
applicable Fixed Price, such dispute shall be conclusively determined by a firm
of independent chartered accountants selected by the Purchaser and any such
determination shall be binding upon the Company and Purchaser.


11.7             Certificate as to Adjustment.  The Company shall from time to
time promptly after the occurrence of any event which requires an adjustment in
the applicable Fixed Price deliver to Purchaser a certificate specifying the
nature of the event requiring the adjustment, the amount of the adjustment
necessitated thereby, the applicable Fixed Price after giving effect to such
adjustment and setting forth, in reasonable detail, the method of calculation
and the facts upon which such calculation is based.


11.8           Notices to Holders.  If the Company shall fix a record date for:


(a) any Share Reorganization (other than the subdivision of outstanding Common
Stock into a greater number of shares or the consolidation of outstanding Common
Stock into a smaller number of shares),


(b) any Rights Offering,


(c) any Special Distribution,
 
30

--------------------------------------------------------------------------------

 
(d) any Capital Reorganization (other than a reclassification or redesignation
of the Common Stock into other shares),


(e) Sale Event; or


(f) any cash dividend,


the Company shall, not less than ten (10) days prior to such record date or, if
no record date is fixed, prior to the effective date of such event, give to
Purchaser notice of the particulars of the proposed event or the extent that
such particulars have been determined at the time of giving the notice.
 
ARTICLE 12 EVENTS OF DEFAULT


12.1             Events of Default.   If one or more of the following events
(each an “Event of Default”) shall have occurred and be continuing:


(a) failure by the Company to pay or repay when due, all or any part of the
principal on any of the Convertible Note (whether by virtue of the agreements
specified in this Agreement or the Convertible Note);


(b) failure by the Company to pay (i) within five (5) Business Days of the due
date thereof any interest on any Convertible Note or (ii) within five (5)
Business Days following the delivery of notice to the Company of any fees or any
other amount payable (not otherwise referred to in (a) above or this clause (b))
by the Company under this Agreement or any other Transaction Agreement;


(c) failure by the Company to timely comply with the requirements of Section
7.11 or 10.1 hereof, which failure is not cured within five (5) Business Days of
such failure;


(d) failure on the part of the Company to observe or perform any covenant
contained in Section 7.10 or Article VIII of this Agreement;


(e) failure on the part of the Company to observe or perform any covenant or
agreement contained in any Transaction Agreement (other than those covered by
clauses (a), (b), (c), or (d) above) for 30) days from the date of such
occurrence;


(f) the Company or any Subsidiary has commenced a voluntary case or other
proceeding seeking liquidation, winding-up, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency, moratorium or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or has consented to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or has made a general assignment for
the benefit of creditors, or has failed generally to pay its debts as they
become due, or has taken any corporate action to authorize any of the foregoing;
 
31

--------------------------------------------------------------------------------

 
(g) an involuntary case or other proceeding has been commenced against the
Company or any Subsidiary seeking liquidation, winding-up, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency,
moratorium or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
sixty (60) days, or an order for relief has been entered against the Company or
any Subsidiary under the federal bankruptcy laws as now or hereafter in effect;


(h) default in any provision (including payment) or any agreement governing the
terms of any Debt of the Company or any Subsidiary in excess of $500,000, which
has not been cured within any applicable period of grace associated therewith;


(i) judgments or orders, other than Outstanding Debt for the payment of money
which in the aggregate at any one time exceed $100,000 and are not covered by
insurance have been rendered against the Company or any Subsidiary by a court of
competent jurisdiction and such judgments or orders shall continue unsatisfied
and unstayed for a period of sixty (60) days; or


(j) any representation, warranty, certification or statement made by the Company
in any Transaction Agreement or which is contained in any certificate, document
or financial or other statement furnished at any time under or in connection
with any Transaction Agreement shall prove to have been untrue in any material
respect when made.


then, and in every such occurrence, Purchaser may, with respect to any Event of
Default specified above, by notice to the Company, declare the Convertible Note
to be due and payable.  The Company shall then have five (5) business days from
the date of receipt of such notice to the Company to pay the amount owing under
the Convertible Note.


12.2             Powers and Remedies Cumulative.  No right or remedy herein
conferred upon or reserved to Purchaser is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.  Every power and remedy given by the Convertible Note or by law
may be exercised from time to time, and as often as shall be deemed expedient,
by Purchaser.


 
32

--------------------------------------------------------------------------------

 
ARTICLE 13.   MISCELLANEOUS


13.1             Notices.  All notices, demands and other communications to any
party hereunder shall be in writing (including facsimile, email or similar
writing) and shall be given to such party at its address set forth on the
signature pages hereof, or such other address as such party may hereafter
specify for the purpose to the other parties.  Each such notice, demand or other
communication shall be effective (i) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified on the signature page hereof, (ii)
if given by mail, four days after such communication is deposited in the mail
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, when delivered at the address specified in or pursuant to this
Section.


13.2             No Waivers; Amendments.


(a) No failure or delay on the part of any party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.


(b) Any provision of this Agreement may be amended, supplemented or waived if,
but only if, such amendment, supplement or waiver is in writing and is signed by
the Company and the Majority Holders; provided, that without the consent of each
holder of any Convertible Note affected thereby, an amendment or waiver may not
(a) reduce the aggregate principal amount of Convertible Note whose holders must
consent to an amendment or waiver, (b) reduce the rate or extend the time for
payment of interest on any Convertible Note, (c) reduce the principal amount of
or extend the stated maturity of any Convertible Note  or (d) make any
Convertible Note payable in money or property other than as stated in such
Convertible Note.  In determining whether the holders of the requisite principal
amount of Convertible Note have concurred in any direction, consent, or waiver
as provided in any Transaction Agreement, Convertible Note which are owned by
the Company or any other obligor on or guarantor of the Convertible Note, or by
any Person Controlling, Controlled by, or under common Control with any of the
foregoing, shall be disregarded and deemed not to be outstanding for the purpose
of any such determination; and provided further that no such amendment,
supplement or waiver which affects the rights of Purchaser and their affiliates
otherwise than solely in their capacities as holders of Convertible Note shall
be effective with respect to them without their prior written consent.
 
33

--------------------------------------------------------------------------------

 
13.3  
   Indemnification.



(a)           The Company agrees to indemnify and hold harmless Purchaser, its
Affiliates, and each Person, if any, who controls Purchaser, or any of its
Affiliates, within the meaning of the Securities Act or the Exchange Act (each,
a “Controlling Person”), and the respective partners, agents, employees,
officers and Directors of Purchaser, their Affiliates and any such Controlling
Person (each an “Indemnified Party”) and collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation and as incurred, reasonable costs of
investigating, preparing or defending any such claim or action, whether or not
such Indemnified Party is a party thereto, provided that the Company shall not
be obligated to advance such costs to any Indemnified Party other than Purchaser
unless it has received from such Indemnified Party an undertaking to repay to
the Company the costs so advanced if it should be determined by final judgment
of a court of competent jurisdiction that such Indemnified Party was not
entitled to indemnification hereunder with respect to such costs) which may be
incurred by such Indemnified Party in connection with any investigative,
administrative or judicial proceeding brought or threatened that relates to or
arises out of, or is in connection with any activities contemplated by any
Transaction Agreement or any other services rendered in connection herewith;
provided that the Company will not be responsible for any claims, liabilities,
losses, damages or expenses that are determined by final judgment of a court of
competent jurisdiction to result from such Indemnified Party’s gross negligence,
willful misconduct or bad faith.


(b)           If any action shall be brought against an Indemnified Party with
respect to which indemnity may be sought against the Company under this
Agreement, such Indemnified Party shall promptly notify the Company in writing
and the Company, at its option, may, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all reasonable fees and expenses.  The failure to so notify the
Company shall not affect any obligations the Company may have to such
Indemnified Party under this Agreement or otherwise unless the Company is
materially adversely affected by such failure.  Such Indemnified Party shall
have the right to employ separate counsel in such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party, unless (i) the Company has failed to assume
the defense and employ counsel or (ii) the named parties to any such action
(including any impleaded parties) include such Indemnified Party and the
Company, and such Indemnified Party shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or additional to those available to the Company, in which case, if such
Indemnified Party notifies the Company in writing that it elects to employ
separate counsel at the expense of the Company, the Company shall not have the
right to assume the defense of such action or proceeding on behalf of such
Indemnified Party, provided, however, that the Company shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel, which counsel shall be designated by
Purchaser.  The Company shall not be liable for any settlement of any such
action effected without the written consent of the Company (which shall not be
unreasonably withheld) and the Company agrees to indemnify and hold harmless
each Indemnified Party from and against any loss or liability by reason of
settlement of any action effected with the consent of the Company.  In addition,
the Company will not, without the prior written consent of Purchaser, settle or
compromise or consent to the entry of any judgment in or otherwise seek to
terminate any pending or threatened action, claim, suit or proceeding in respect
to which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Party is a party thereto) unless such settlement, compromise,
consent or termination includes an express unconditional release of Purchaser
and the other Indemnified Parties, satisfactory in form and substance to
Purchaser, from all liability arising out of such action, claim, suit or
proceeding.
 
34

--------------------------------------------------------------------------------

 
(c) If for any reason the foregoing indemnity is unavailable (otherwise than
pursuant to the express terms of such indemnity) to an Indemnified Party or
insufficient to hold an Indemnified Party harmless, then in lieu of indemnifying
such Indemnified Party, the Company shall contribute to the amount paid or
payable by such Indemnified Party as a result of such claims, liabilities,
losses, damages, or expenses (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by Purchaser
on the other from the transactions contemplated by this Agreement or (ii) if the
allocation provided by clause (i) is not permitted under applicable law, in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Purchaser on the other, but also the relative
fault of the Company and Purchaser as well as any other relevant equitable
considerations.  Notwithstanding the provisions of this Section 13.3, the
aggregate contribution of all Indemnified Parties shall not exceed the amount of
interest and fees actually received by Purchaser pursuant to this Agreement.  It
is hereby further agreed that the relative benefits to the Company on the one
hand and Purchaser on the other with respect to the transactions contemplated
hereby shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of material fact or the omission or alleged
omission to state a material fact related to information supplied by the Company
or by Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.


(d) The indemnification, contribution and expense reimbursement obligations set
forth in this Section 13.3 (i) shall be in addition to any liability the Company
may have to any Indemnified Party at common law or otherwise; (ii) shall survive
the termination of this Agreement and the other Transaction Agreements and the
payment in full of the Convertible Note and (iii) shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
Purchaser or any other Indemnified Party.


13.4             Expenses:  Documents, Due Diligence, Legal. The Company agrees
to pay to Global Capital Advisors, Inc. (“GCA”), a fee of $10,000.00 (the
“Expense Reimbursement Fee”) in full satisfaction of all obligations of the
Company to Purchaser and its agents in connection with the negotiation and
preparation of the Transaction Agreements, relevant due diligence, and fees and
disbursements of legal counsel. The Company has prepaid $5,000.00 of the fee
with the remaining balance of $5,000.00 due at closing. In addition, the Company
agrees to pay any and all stamp, transfer and other similar taxes, assessments
or charges payable in connection with the execution and delivery of any
Transaction Agreement or the issuance of the Securities to Purchaser, excluding
their assigns.
 
35

--------------------------------------------------------------------------------

 
13.5             Payment.  The Company agrees that, so long as Purchaser shall
own any Convertible Note purchased by it from the Company hereunder, the Company
will make payments to Purchaser of all amounts due thereon by wire transfer by
4:00 P.M. (E.S.T.).


13.6             Successors and Assigns.  This Agreement shall be binding upon
the Company and upon Purchaser and its respective successors and assigns;
provided that the Company shall not assign or otherwise transfer its rights or
obligations under this Agreement to any other Person without the prior written
consent of the Majority Holders.  All provisions hereunder purporting to give
rights to Purchaser and its affiliates or to holders of Securities are for the
express benefit of such Persons and their successors and assigns.


13.7             Brokers.  Except for a fee payable to Carter Terry & Associates
the Company represents and warrants that it has not employed any broker, finder,
financial advisor or investment banker who would be entitled to any brokerage,
finder’s or other fee or commission payable by the Company or Purchaser in
connection with the sale of the Securities in regard to the Global Capital
Promissory Note.


13.8            Georgia Law; Submission to Jurisdiction; Waiver of Jury Trial;
Appointment of Agent.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF GEORGIA.  EACH PARTY HERETO HEREBY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA AND OF ANY FEDERAL DISTRICT COURT SITTING IN
ATLANTA, GEORGIA FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH HEREIN.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.  EACH PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY.


13.9              Entire Agreement.  This Agreement, the Exhibits or Schedules
hereto, which include the Convertible Note, set forth the entire agreement and
understanding of the parties relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. The terms and conditions of all Exhibits and Schedules to
this Agreement are incorporated herein by this reference and shall constitute
part of this Agreement as is fully set forth herein.
 
36

--------------------------------------------------------------------------------

 
13.10              Survival; Severability.  The representations, warranties,
covenants and agreements of the parties hereto shall survive the Closing
hereunder. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that such severability shall be ineffective if it materially
changes the economic benefit of this Agreement to any party.


13.11              Title and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


13.12              Reporting Entity for the Common Stock.   The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement and all
Exhibits shall be Bloomberg, L.P or Stock Charts or any successor thereto. The
written mutual consent of the Purchaser and the Company shall be required to
employ any other reporting entity.


13.13              Publicity.   The Company and the Purchaser shall consult with
each other in issuing any press releases or otherwise making public statements
with respect to the transactions contemplated hereby and no party shall issue
any such press release or otherwise make any such public statement without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed, except that no prior consent shall be required
if such disclosure is required by law, in which such case the disclosing party
shall provide the other parties with prior notice of such public
statement.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Purchaser without the prior written consent of Purchaser,
except to the extent required by law, in which case the Company shall provide
Purchaser with prior written notice of such public disclosure.




[Signature page follows]



 
37

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, as of the date first above
written.




Liberty Star Uranium & Metal Corporation


By:/s/ James
Briscoe                                                                
Name: James A Briscoe
Title:  Chairman & CEO


Address: 5610 E. Sutler Lane, Tucson, AZ 857121






GCA STRATEGIC INVESTMENT FUND LIMITED




By:  /s/ Lewis Lester,
Sr.                                                                
Name: Lewis N. Lester, Sr.
Title: Director


Address: c/o Global Capital Advisors
               72 Estate River, #47
               Kingshill USVI, 00851






 


 
38

--------------------------------------------------------------------------------

 



LIST OF EXHIBITS


Exhibit A- Convertible Note
Exhibit B- Rule 144 Opinion
Exhibit C- Solvency Certificate
Exhibit D- Officers Certificate
Exhibit E- Article of Incorporation and By-Laws


Form of Legal Opinion





 
39

--------------------------------------------------------------------------------

 
